_ --     -.
                          ,-




                          E                 NEY      GENElthAL
                                     OF    TEXAS




       Honom ble     J. M. Allen
   Oount Auditor
   Hunt Bounty
       Cbeenvills,      Texas
   Dear Sir:                              Oplnioa   Number O-8316
                                          Rar Efhot    of tax voted at bond
                                              rlsotion   tipon maximum malntsn~ocr
                                              tax authorlzrd at a prior
                                              elrotion   oallrd  for that purpom.
   We 80kno~l6dge reoei   t 02 your 16tter    of &prLl a$,            in whSah
   you ZWpIaa~ our Opln ! on on the follorring qurationr
                                 of thir rohool be prrmLttrd to art
              “Will. the tru’rtser
              he tax Ezto at My 2% we not to axoaod    @la00 per
               00.00 or would they o roerrtrieted to the olcruoo Sn
               6 U33tJ sLoot9on leha 1 n@v@r oxoood 18$ on tho
                00.00   vcrluetlon~f~~
   The f'aotr undrrly3.n your qurrtlon are that in 195% the
   rohool dlatrlot    hrl t an rlrot5on   for the purpoao of rrduoieg
   the maintenanor    tax levy pwviourly      ruthorlsad, md aa a
   result of 6uoh elrotion the tax W'PE reduord from #l,OO on
   the $100 valuation     to IS#, ruoh reduoed fLgurr rrprrmntrd
   the maximum tax authoriced       to be levied for both malntmanoa
   and bond purpooeae
   In 1831 a bond rlrotSon  wa8 held whioh rrrultod   favorably
   to the Irruanoo of the bond8 and 1Lkowlro authorlard a levy
   of a tax 8uiiLolont   to L the ourrmt lntrrrrt on raid bondr
   and to pay the prlnol$     &Ierrof am thr aam@ lo o r uo e,nlth tha
   further provlrion tha tho malntrnanoo tax and tha bond tax
   together for an CUIOyear rhould novrr rxooed ono dollar        oa
   the $100 valuat 9on oa raid proprrtyr

   We are not in poarrrrlon     ol lnlormatlon    a# to the a at pro-
   porition   rubmltted   to the voter8 at the tlmr thr 76 7 leVy
   wan authorized,     but WQ or11 your attention    to the iaot that
   the only   ~prolilo authority    the dlrtrlot   hrr iOr the Voting
   of P tax relatea to a malntmanor        tax. Artlolr 8186 ol
   vemonfr Annotated Btatuter, preroribsr         the manner ln whloh
   guoh eleotlon    #hall bo held and ret8 out the form Of ballot
                                            -.




Honorable J. M. Allen, page 2, O-2316


to be used in common sohool districts and independent school
distriots. In independent school districts the ballot shall
readn "For Maintenance Tax", or "Against Maintenance Tax".
Article 2784 limits the tax that may be levied for both _
maintenance of the public schools and the erection and
equipment of buildings therea - this limit being #l.OO
on the $100 valuation of taxable property located within the
district - and the article further resoribes that the bond
tax should never exoeed 504 on the P100 valuation, and that
the maintenance tax, together with the bond tax, should never
exceed $#l.OOon the $100 valuation of taxable property. It
will be seen from this that a bond tax can be authorized only
in connsotion with the issuance of bonds, and will operate so
as to reduce the tax for matitenance purposes.
It is obvious that the voters in the independent school
district of your county, when voting specifically upon the
proposition of the levy of a maintenance tax, confined such
levy to 754 on the $100 valuation, and e;p,resslyprovided
that the maintenance tax and bond tax together for any one
year should not exceed that amount. You have informed us that
3.n1937 the following question was submitted: "Shall the board
of trustees of Caddo Mills Independent School Pistrict be
authorized to issue the bonds of said district in the amount
of $4,500 of?iq< for the purpose of the purchase or repair
and equipment of free public school buLldSngs within the
limits of said district, orQ 9 and whether there shall annually
be levied and collected on all of the taxable property in
said school district for the current year and annually
thereafter while said bonds or any of them are outstanding, a
tax sufficient to pay the current interest on said bonds and
to pay the principal thereof as the same shall become due,
provided that the maintenance tax and the bond tax together
for any one year shall never exceed one dollar on the $100
valuation on said property." This election was for the purpose
of voting bonds and authorizing the levy of a tax to pay them.
It is our conclusion that since the election in 1937 was
called expressly for the purpose of voting bonds to construct
oertain improvements within the district, the matter of
fncreasing the aggregate tax that may be levied in the district
was not specifically before the voters, and that such proviso
in the propositionsubmitted, as quoted above, was insUffiCient
for the purpose of authorizing an increase in the total amount
that might be levied for both maintenance and bond pullpOSes+
In the opinion of this department, numbered O-1913, preoisely
the same question was submitted for our consideration; however,
the facts underlying that case were not analogous to those
of your situation, but we think the conclusion reached there
applies with equal force to your situation. Accordingly, we
advise that in our opinion the trustees of the school district
Honorable J. Id.Allen, page 3, O-2316


referred to In your letter are still restrlcted by the terms
of the election held in 1932, for the reason that the qualified
voters of the district have never consented to be taxed at a
rate greater than the maximum rate which they voted in 1932,
and that if the rate of bond tax, together with the rate of
maintenance tax, voted In the district, should at any time
exceed '73#on the $100 valuation, such bond tax will operate
to reduce the maintenance tax to the difference between the
rate of bond tax and the total rate authorized.
We are enolosing herewith a copy of our opinion number o-1913,
with the thought that it, in oonneotion with the discussion
contained herein, will answer your question.

                                 Very truly yours
                            ATTORITEYGEXERAL OF TEXAS
                            s/ Clarence E. Crowe

                            BY
                                    Clarence E. Crowe
                                            Assistant

CEC-s/cg
APPROVED MAY 18, 1940
s/ Gerald C. Mann
ATTORREY GEmER.ALOF TEXAS

APPROVED Opinion Committee
By RWF, Chairman